Exhibit 10.1
LOAN AND SECURITY AGREEMENT
     This LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of
April 17, 2010, by and among Hospira, Inc., a Delaware corporation (“Parent”),
Javelin Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
Innovative Drug Delivery Systems, Inc., a Delaware corporation and wholly owned
subsidiary of the Company (the “Subsidiary”). The Company and the Subsidiary are
sometimes referred to individually as a “Borrower” and collectively as the
“Borrowers”.
     A. Parent, the Company, Discus Acquisition Corporation and others are
parties to that certain Agreement and Plan of Merger, dated as of April 17,
2010, pursuant to which Parent shall acquire the Company upon the terms and
subject to the conditions set forth therein (the “Merger Agreement”).
     B. In connection with the Merger Agreement, Parent has agreed to make loans
to the Borrowers upon the terms and subject to the conditions set forth in this
Agreement.
     The parties agree as follows:
     1. DEFINITIONS
          1.1 Definitions. Capitalized terms used herein that are not otherwise
defined herein shall have the meanings respectively ascribed to them in the
Merger Agreement. Terms contained in this Agreement, unless otherwise indicated,
shall have the meanings provided in the UCC to the extent such terms are defined
therein. In addition, in this Agreement:
     “Account” means any “account” as defined in the UCC with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to each Borrower.
     “Books” means all of each Borrower’s books and records including ledgers,
federal and state tax returns, records regarding such Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
     “Company Products” means all products being manufactured, distributed or
developed by or on behalf of the Company or the Subsidiary.
     “Collateral” means the property described on Exhibit A.
     “Equipment” means all “equipment” as defined in the UCC with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
     “GAAP” is generally accepted accounting principles as applied in the United
States.

 



--------------------------------------------------------------------------------



 



     “General Intangibles” means all “general intangibles” as defined in the UCC
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all Intellectual Property, Regulatory
Approvals, Regulatory Submissions, payment intangibles, royalties, contract
rights, licenses, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
     “Governmental Authority” means any foreign or domestic national, state,
provincial, municipal or local government, governmental, regulatory or
administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial or arbitral body.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
     “Intellectual Property” means all (a) patents, patent applications and
invention registrations of any type, (b) trademarks, service marks, trade dress,
logos, trade names, domain names, corporate names and other source identifiers,
and registrations and applications for registration thereof and all goodwill
associated with any of the foregoing, (c) copyrightable works, copyrights, and
registrations and applications for registration thereof, (d) confidential and
proprietary information, including trade secrets, know-how, inventions,
discoveries, improvements and research and development information and
(e) formulae, technical information, specifications, data, technology, plans,
drawings, software and computer programs (including source code, executable
code, data files, databases and related documentation) and other intellectual
property, including in case of clauses (a) through (e) all copies and tangible
embodiments thereof in whatever form or medium.
     “Inventory” means all “inventory” as defined in the UCC in effect on the
date hereof with such additions to such term as may hereafter be made, and
includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Borrower’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
     “Lien” means any mortgage, claim, pledge, security interest, assignment,
deposit arrangement, charge, encumbrance, lien, restriction, title defect or
other adverse claim.
     “Market Development Initiatives” means commercial initiatives and
activities, as set forth on Schedule A hereto, related to Dyloject, the
Company’s drug candidate for which a new drug application has been filed with
and accepted for formal review by the U.S. Food and Drug Administration. At the
Company’s request, Parent will assist the Company in the design, planning,
negotiation and implementation of the Market Development Initiatives.

2



--------------------------------------------------------------------------------



 



     “Market Development Initiative Funds” means the amount of any Loans (as
defined below) used for Market Development Initiatives in an amount not to
exceed $500,000.
     “Maximum Loan Amount” means $17,234,767.19 (plus any additional interest
owed on the Myriad Loan Amount through the date of repayment thereof); provided,
however, that (a) a maximum of $8,334,767.19 of such amount may only be used by
the Borrowers to repay the Myriad Loan Amount plus any additional interest owed
on the Myriad Loan Amount through the date of repayment thereof, (b) a maximum
of $4,400,000 of such amount may only be used by the Borrowers to make the
Myriad Termination Payments, (c) a maximum of $4,000,000 of such funds may only
be used by the Borrowers for working capital and general corporate purposes and
(c) $500,000 of such funds may only be used by the Borrowers for Market
Development Initiatives.
     “Myriad” means Myriad Pharmaceuticals, Inc., a Delaware corporation.
     “Note Documents” means collectively, this Agreement, the Note, the
Intellectual Property Security Agreement and any other present or future
agreement between or among the Borrowers, and/or for the benefit of Parent in
connection with Loans made pursuant to this Agreement, as the same may be
amended, modified, extended or replaced from time to time.
     “Obligations” means all principal, interest, and other amounts that the
Borrowers owe Parent now or later under this Agreement and the other Note
Documents, including interest accruing after Insolvency Proceedings begin, and
all out-of-pocket costs and expenses (including reasonable attorneys’ fees and
costs and other third party costs) incurred by Parent in connection with the
perfection, administration or enforcement of this Agreement or the other Note
Documents or the collection, recovery, sale or other realization relating in any
way to the Collateral.
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “UCC” means the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of Delaware.
     2. LOANS AND TERMS OF PAYMENT
          2.1 Bridge Loans. Subject to the terms and conditions hereinafter set
forth, upon written request of the Company given at least one (1) Business Day
prior to the date on which the Borrowers seek a loan from Parent, which date
shall be specified in such written request, Parent will make loans (each a
“Loan” and collectively, the “Loans”) to the Borrowers from time to time;
provided, however, that (a) the aggregate original principal of all Loans to be
made hereunder shall not exceed the Maximum Loan Amount, (b) up to $8,334,767.19
of the Maximum Loan Amount shall be available to the Borrowers plus any
additional interest owed on the Myriad Loan Amount through the date of repayment
thereof, subject to the terms of this Agreement, on or immediately following the
date of this Agreement solely for purposes of permitting the Borrowers to repay
the Myriad Loan Amount, (c) up to $4,400,000 of the Maximum Loan Amount shall be
available to Borrowers, subject to the terms of this Agreement,

3



--------------------------------------------------------------------------------



 



on or immediately following the date of this Agreement solely for purposes of
permitting Borrowers to make the Myriad Termination Payments, (d) Loans for
working capital and other general corporate purposes shall be in an amount not
to exceed $2,000,000 per month and (e) and no Loans shall be made after July 2,
2010. Notwithstanding, anything contained herein to the contrary, Loans used for
Market Development Initiatives shall be available to Borrowers, subject to the
terms and conditions set forth herein, immediately following the date of this
Amendment until the earlier of (a) the date of termination of the Merger
Agreement and (b) July 2, 2010.
          2.2 Note. The Loans shall be evidenced by that certain Secured
Promissory Note dated of even date herewith made by Borrowers and payable to the
order of the Parent in the form attached hereto as Exhibit B (the “Note”). Each
Borrower hereby irrevocably authorizes Parent to make or cause to be made, on a
schedule attached to the Note or on the books of Parent, at or following the
time of making each loan and of receiving any payment of principal balance of
the Loans the designation of the amount of such Loan and payment. The amount so
noted shall constitute prima facie evidence as to the amount owed by the
Borrowers with respect to the principal amount of the Loans. Failure of Parent
to make any such notation shall not, however, affect any obligation of the
Borrowers or any right of Parent hereunder or under the Note.
          2.3 Interest. Principal amounts outstanding under the Loans shall bear
interest at a rate per annum equal to ten percent (10%). Interest shall accrue
daily from the Loan Date, shall be calculated on the basis of actual days
elapsed over a year of 365 days and shall be payable as provided in Section 2.4
below. “Loan Date” means the date that a Loan is disbursed to the Borrowers.
          2.4 Payment of Principal and Interest. The principal amount of the
Loans (other than the Market Development Initiative Funds, including any
interest thereon), all accrued interest thereon and all other amounts due under
this Agreement and the other Note Documents shall be repaid in full on the first
to occur of (a) the Closing Date, (b) if the Merger Agreement is terminated
pursuant to Section 10.01(g) or Section 10.01(h) thereof, two (2) Business Days
following the Termination Date, provided, however, that if a Termination Fee
and/or Parent Stipulated Expenses shall be payable under Section 10.03(b) of the
Merger Agreement within 90 days of termination of the Merger Agreement, then the
two (2) Business Days referred to in this clause (b) shall be extended to ninety
(90) days following the Termination Date, (c) if the Merger Agreement is
terminated pursuant to any other subsection of Section 10.01 thereof (other than
Sections 10.01(g) or 10.01(h)), ninety (90) days following the Termination Date
or (d) acceleration as provided in Section 8.1 below. The principal amount of
the Loans relating to the Market Development Market Development Initiative
Funds, including any interest thereon, shall be repaid in full if the Merger
Agreement is terminated pursuant to Section 10.01(g)(iii), Section 10.01(g)(v)
or Section 10.01(h) thereof and otherwise the Borrowers shall have no obligation
to repay the Loans relating to the Market Development Initiative Funds or any
interest or other amounts owed thereon. The Borrowers may, at any time and from
time to time, prepay the Loans in whole or in part without premium or penalty
upon at least three (3) Business Days’ prior written notice to the Parent.
          2.5 Parent Right to Offset. If the Merger Agreement is terminated
pursuant to any provision of Section 10.01 thereof pursuant to which Parent is
obligated to pay the Company

4



--------------------------------------------------------------------------------



 



a Termination Fee and/or Company Stipulated Expenses (collectively, the “Parent
Termination Payment Obligation”), Parent shall have the right to reduce such
Parent Termination Payment Obligation by the principal amount of the Loans
(other than any Loans relating to the Market Development Initiative Funds and
any interest thereon unless the Merger Agreement is terminated pursuant to
Section 10.01(g)(iii), Section 10.01(g)(v) or Section 10.01(h) thereof), all
accrued interest thereon and all other amounts due under this Agreement and the
other Note Documents, regardless of when such amounts are payable under the
terms hereof or thereof.
     3. CONDITIONS OF LOANS
          3.1 Conditions Precedent to Loan. Parent’s obligation to make the
Loans is subject to the following conditions precedent:
               (a) Parent shall have received this Agreement, fully executed by
the Borrowers;
               (b) Parent shall have received the Merger Agreement, fully
executed by the Borrowers;
               (c) Parent shall have received the Note, fully executed by the
Borrowers;
               (d) Parent shall have received a properly completed Form W-9,
fully executed by the Borrowers;
               (e) Parent shall have received the Intellectual Property Security
Agreement, fully executed by each Borrower;
               (f) the Company shall have terminated the Myriad Merger Agreement
in accordance with Section 10.03(c) thereof;
               (g) Parent shall have received, in form and substance
satisfactory to Parent, such other documents, and completion of such other
matters, as Parent may deem reasonably necessary;
               (h) the Merger Agreement shall not have been terminated for any
reason;
               (i) there shall be no breach or inaccuracy of any representation,
warranty, covenant or agreement of the Company under the Merger Agreement that
is curable such that pursuant to the provisions of Section 10.01(f) thereof,
Parent is unable to terminate the Merger Agreement prior to the date of such
Loan;
               (j) all statements, representations and warranties of the
Borrowers made in this Agreement shall continue to be correct and complete in
all material respects as of the date of such Loan; provided, however, that such
materiality qualifier shall not apply to any statements, representations and
warranties in this Agreement that are already qualified by materiality;

5



--------------------------------------------------------------------------------



 



               (k) each Borrower shall be in full compliance in all material
respects with all of the provisions of the Note Documents (as applicable);
               (l) if the Company shall have received a Company Acquisition
Proposal (that was not solicited in violation of Section 8.03(a) of the Merger
Agreement) and Parent has requested that the Company Board reaffirm its approval
and recommendation of the Merger and the Merger Agreement, the Company Board
shall have done so;
               (m) no Event of Default under Section 7.3 shall have occurred and
be continuing;
               (n) Parent shall have received a reasonably detailed summary of
the Borrowers’ intended use of the proceeds of the Loan, in form and substance
reasonably satisfactory to Parent; and;
               (o) at least three (3) Business Days prior to any Loan Date,
Parent shall have received, in form and substance reasonably satisfactory to
Parent, a request for loan advance, substantially in the form attached hereto as
Exhibit C (the “Advance Certificate”). The Advance Certificate shall include,
among other things, statements to the effect that the conditions set forth in
Sections 3.1 (h), (i), (j), (k), (l) and (m) have been duly satisfied.
     4. SECURITY AGREEMENT

          4.1 Grant of Security Interest. As security for the payment and
performance of the Obligations, each Borrower hereby pledges, assigns and grants
to Parent a continuing first priority security interest in all of such
Borrower’s right, title and interest in and to the Collateral wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Each Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority security interest in the Collateral. Each Borrower represents and
warrants that subject to the filing or recordings referred to herein, such
security interest constitutes a perfected security interest in all Collateral
(a) in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code and (b) in which a security interest may be
perfected upon the receipt and recording of the relevant IP Security Agreement
with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable. Within 5 Business Days of the date of this
Agreement, the Company shall deliver to Parent originals of all stock
certificates representing its equity interests in the Subsidiary (the “Pledged
Stock”) with accompanying stock powers endorsed in blank and upon such delivery
the Company represents and warrants that pledge effected hereby is effective to
vest in Parent the rights of Parent in the Pledged Stock as set forth herein. If
any Borrower shall acquire a commercial tort claim, such Borrower shall promptly
notify Parent in a writing signed by such Borrower of the general details
thereof and if requested by Parent, shall grant to Parent in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Parent.

6



--------------------------------------------------------------------------------



 



          4.2 Financing Statements, Etc. Each Borrower hereby authorizes Parent
to file, at any time and from time to time thereafter, all financing statements,
financing statement assignments, continuation financing statements, UCC filings
and filings of notices with the U.S. Copyright Office and the U.S. Patent and
Trademark Office, in form reasonably satisfactory to Parent. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Parent’s discretion. Each Borrower shall execute and deliver and shall
take all other action, as Parent may reasonably request, to perfect and continue
perfected, maintain the priority of or provide notice of the security interest
of Parent in the Collateral and to accomplish the purposes of this Agreement.
Without limiting the generality of the foregoing, each Borrower ratifies and
authorizes the filing by Parent of any financing statements filed prior to the
date hereof that accomplish the purposes of this Agreement.

     5. REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants as follows:
          5.1 Organization and Qualification; Authority. Each Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Each Borrower (a) is duly qualified or licensed to do
business as a foreign corporation and is in good standing under the laws of any
other jurisdiction in which the character of the properties owned, leased or
operated by it therein or in which the transaction of its business makes such
qualification or licensing necessary and (b) has the requisite corporate power
and authority to own, operate and lease its properties and carry on its business
as now conducted, except where the failure to be so qualified, licensed or in
good standing or have such corporate power and authority would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
          5.2 Authority Relative to this Agreement; Validity and Effect of
Agreements. Each Borrower has all necessary corporate power and authority to
execute and deliver this Agreement and the other Note Documents, to perform its
obligations hereunder and thereunder and transactions contemplated hereunder and
thereunder. The execution, delivery and performance by each Borrower of this
Agreement and the Note Documents and the consummation of the transactions
contemplated hereunder and thereunder have been duly and validly authorized by
all necessary corporate action on behalf of each Borrower. Each of this
Agreement and each of the other Note Documents has been duly and validly
executed and delivered by each Borrower and, assuming the due authorization,
execution and delivery by the Parent, constitutes a legal, valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws of general
applicability relating to or affecting creditors’ rights or by general equity
principles.
          5.3 No Conflict; Required Filings and Consents.
               (a) The execution and delivery by each Borrower of this Agreement
and the Note Documents do not, and the performance of its obligations hereunder
and thereunder will not, (i) conflict with or violate its charter or bylaws,
(ii) conflict with or violate any Law

7



--------------------------------------------------------------------------------



 



applicable to any Borrower or by which any property or asset of any Borrower is
bound, (iii) except as described in Section 5.3(b), require any consent, notice
or waiver under or result in any violation or breach of or constitute (with or
without notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, acceleration, prepayment or cancellation or to a loss of
any benefit to which any Borrower) under, or result in the triggering of any
payments pursuant to (A) any written agreement, lease, license, contract, loan,
note, mortgage, indenture, undertaking or other commitment or obligation to
which any Borrower is a party or by which it or any of its properties or assets
may be bound or (B) any Permit affecting, or relating in any way to, the assets
or business of any Borrower or (iv) result in the creation or imposition of any
Lien or other encumbrance (except for Permitted Liens) on any property or asset
of any Borrower, with respect to clauses (ii), (iii) and (iv) such triggering of
payments, Liens, encumbrances, filings, notices, Permits, authorizations,
consents, approvals, violations, conflicts, breaches or defaults which would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
               (b) The execution and delivery by the Borrowers of this Agreement
and the other Note Documents do not, and the performance of its obligations
hereunder and thereunder will not, require any consent, approval, authorization
of, or filing with or notification to, any Governmental Authority, except
(i) filings necessary to perfect the Liens on the Collateral granted in favor of
the Parent, (ii) the approvals, consents, exceptions, authorizations, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect and (iii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          5.4 Security Interest. This Agreement creates a valid security
interest that is enforceable against the Collateral in which each Borrower now
has rights and will create a security interest that is enforceable against the
Collateral in which each Borrower hereafter acquires rights at the time each
Borrower acquires any such rights. Each Borrower has the right and power to
grant the security interests in the Collateral to the Parent, and each Borrower
is the sole and complete owner of the Collateral, free from any Lien other than
(a) Liens in favor of the Parent in respect of the Obligations hereunder,
(b) statutory Liens for Taxes not yet delinquent and Liens for Taxes being
contested in good faith or for which there are adequate reserves on the
financial statements of the Borrowers (if such reserves are required pursuant to
GAAP), (c) inchoate mechanics’ and materialmen’s Liens for construction in
progress, (d) workmen’s, repairmen’s, warehousemen’s and carriers’ Liens arising
in the ordinary course of business of any Borrower, (e) zoning restrictions,
utility easements, rights of way and similar Liens that are imposed by any
Governmental Authority having jurisdiction thereon or otherwise are typical for
the applicable property type and locality and that, individually or in the
aggregate, would not reasonably be expected to materially interfere with the
Borrowers’ ability to conduct their businesses as currently conducted,
(f) matters that would be disclosed on current title reports or surveys that
arise or have arisen in the ordinary course of business, (g) Liens reflected in
the Company SEC Reports, (h) the Lien described on Section 5.17 of the Company
Disclosure Schedule to the Merger Agreement and (i) Liens (x) of a collection
bank arising under Section 4—210 of the Uniform Commercial Code on items in the
course of collection, (y) relating to the establishment of depository relations
with banks, and (z) in favor of banking institutions arising

8



--------------------------------------------------------------------------------



 



as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry.
          5.5 Enforceability. This Agreement has been duly executed and
delivered by the Borrowers and is a legal, valid and binding obligation of the
Borrowers, enforceable against such Borrowers in accordance with its respective
terms, except as may be limited by (a) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and (b) general principles of equity.
          5.6 Investment Company. Each Borrower, is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company,” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
          5.7 Solvency. Immediately following the making of the Loans and after
giving effect to the application of the proceeds of the Loans: (a) the value of
the assets of the Borrowers and their subsidiaries, taken as whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise and (b) the present fair saleable value of the property of the
Borrowers and their subsidiaries, taken as whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured.
          5.8 Required Payments to Myriad. The Myriad Loan Amount as of
April 19, 2010 is $8,335,690.85 (the “Loan Repayment Amount”). The Borrowers are
not required to pay any prepayment premium or penalty or make any similar
payment in connection with their repayment of the Myriad Loan Amount and
termination or cancellation of the Myriad Note Documents. The maximum amount of
the Myriad Termination Payments required to be paid by the Company in accordance
with the Myriad Merger Agreement is $4,400,000 (the “Myriad Termination Fee”).
The Borrowers are not contractually obligated to make any additional payments to
Myriad or its Affiliates in connection with the termination of the Myriad Merger
Agreement, the repayment of the Myriad Loan Amount or the termination or
cancellation of the Myriad Note Documents other than the Loan Repayment Amount
(plus any additional interest accrued through the date of repayment), the Myriad
Termination Fee and payment of the expenses of Myriad related to the
administration of the payoff of the Loan Repayment Amount.
     6. COVENANTS
     Each Borrower shall do all of the following (as applicable):
          6.1 Merger Agreement Compliance. Until the earliest of (a) Merger is
consummated, (b) the Merger Agreement is terminated or (c) the Obligations have
been repaid or otherwise satisfied in full, the Company shall continue to
perform its obligations as required under the Merger Agreement including,
Section 7.01 thereof.
          6.2 Use of Proceeds. The Borrowers shall use the proceeds of the Loans
solely (a) to repay the Myriad Loan Amount, (b) to make the Myriad Termination
Payments and

9



--------------------------------------------------------------------------------



 



(c) for working capital and general corporate purposes (including Market
Development Initiatives).
          6.3 No Liens. The Borrowers shall keep the Collateral free of all
Liens other than Permitted Liens.
          6.4 Inspection. Following termination of the Merger Agreement, each
Borrower shall permit Parent and its representatives to inspect the books of
such Borrower for purposes reasonably related to this Agreement at any time
during business hours following reasonable advance notice.
          6.5 No Margin Stock. No proceeds of any Loan shall be used directly or
indirectly to purchase or carry any margin security or margin stock, as such
terms are used in Regulations U and X of the Board of Governors of the Federal
Reserve System, 12 CFR parts 221 and 224.
          6.6 Notice of Changes. The Borrowers shall give at least fifteen
(15) days’ prior written notice to Parent of: (a) any change in any Borrower’s
name; (b) any changes in any Borrower’s identity or structure in any manner
which might make any financing statement filed hereunder incorrect or
misleading; and (c) any change in jurisdiction of organization.
          6.7 No Transfer of Collateral. The Borrowers shall not surrender or
lose possession of, sell, lease, license, assign, rent or otherwise dispose of
or transfer any of the Collateral or any right or interest therein, except in
the ordinary course of business consistent with past practice or except as
permitted by the Merger Agreement.
          6.8 Insurance. The Borrowers shall use commercially reasonable efforts
to provide Parent with certificates of insurance with respect to the insurance
maintained by the Borrowers pursuant to the Merger Agreement which designate
Parent as a lender loss payee or additional insured, as applicable. Parent
agrees that absent a continuation of an Event of Default, any insurance proceeds
shall be remitted to the Borrowers.
          6.9 Account Control Agreements. The Borrowers shall use commercially
reasonable efforts to obtain account control agreements in form and substance
reasonably satisfactory to Parent on all deposit and securities accounts. Parent
agrees that any notification and exercise of control over such deposit accounts
will only be exercised during the continuation of an Event of Default.
          6.10 Myriad Loans and Note Documents. The Borrowers shall use
commercially reasonable efforts to obtain as promptly as practicable after the
date of this Agreement appropriate agreements and instruments in form and
substance reasonably satisfactory to Parent evidencing the repayment of the
Myriad Loan Amount, the termination or cancellation of the Myriad Note Documents
and the release of all collateral securing the borrowings by the Borrowers
pursuant to the Myriad Note Documents.
          6.11 Further Assurances. Each Borrower shall execute any further
instruments and take further action as Parent reasonably requests to effect the
purposes of this Agreement and the other Note Documents.

10



--------------------------------------------------------------------------------



 



     7. EVENTS OF DEFAULT
     Any one of the following is an Event of Default:
          7.1 Payment Default. Any Borrower fails to pay any of the Obligations
on their due date;
          7.2 Covenant Default. Any Borrower shall default in the performance or
observance of any agreement, covenant or obligation under this Agreement or the
other Note Documents and solely with respect to any default which is capable of
being remedied, such failure continues for thirty (30) days after notice thereof
by the Parent to the Company; provided, however, that a default pursuant to
Section 6.1 hereof, shall not be deemed an Event of Default, if (a) such default
is curable under the terms of the Merger Agreement and has been cured within
thirty (30) days or (b) such default has been waived in writing by Parent under
the Merger Agreement or under this Loan Agreement; or
          7.3 Insolvency. (a) any Borrower begins an Insolvency Proceeding; or
(b) an Insolvency Proceeding is begun against any Borrower and not dismissed or
stayed within thirty (30) days.
     8. PARENT’S RIGHTS AND REMEDIES
          8.1 Rights and Remedies. While an Event of Default occurs and
continues Parent may, without notice or demand, do any or all of the following:
               (a) declare all Obligations immediately due and payable (but if
an Event of Default described in Section 7.3 occurs all Obligations are
immediately due and payable without any action by Parent);
               (b) stop advancing money or extending credit for the Borrowers’
benefit under this Agreement or under any other agreement between the Company
and Parent;
               (c) settle or adjust disputes and claims directly with account
debtors for amounts on terms and in any order that Parent considers advisable,
notify any Person owing any Borrower money of Parent’s security interest in such
funds, and verify the amount of such account;
               (d) make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Each Borrower shall assemble the Collateral if Parent requests and
make it available as Parent designates. Parent may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Each Borrower grants Parent a license to enter and occupy any of its premises,
without charge, to exercise any of Parent’s rights or remedies;

11



--------------------------------------------------------------------------------



 



               (e) apply to the Obligations any (i) balances and deposits of the
Borrowers it holds, or (ii) any amount held by Parent owing to or for the credit
or the account of the Borrowers;
               (f) ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell the Collateral. Parent is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, each Borrower’s labels, patents, copyrights, mask works, rights of use
of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Parent’s exercise of its rights under this Section, each
Borrower’s rights under all licenses and all franchise agreements inure to
Parent’s benefit;
               (g) deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any control agreement or similar
agreements providing control of any Collateral;
               (h) demand and receive possession of each Borrower’s Books; and
               (i) exercise all rights and remedies available to Parent under
the Note Documents or at law or equity, including all remedies provided under
the UCC (including sale, assignment, transfer or other disposal of the
Collateral pursuant to the terms thereof);
     provided, however, that except with respect to (i) an Insolvency Proceeding
or (ii) an Event of Default that does not immediately trigger Parent’s right to
terminate the Merger Agreement under the provisions thereof, Parent shall not
exercise its rights and remedies under this Section 8.1 unless and until the
Merger Agreement has been terminated in accordance with its terms.
          8.2 Power of Attorney. Each Borrower hereby irrevocably appoints
Parent as its lawful attorney-in-fact, exercisable upon the occurrence and
during the continuance of an Event of Default, to: (a) endorse such Borrower’s
name on any checks or other forms of payment or security; (b) sign such
Borrower’s name on any invoice or bill of lading for any Account or drafts
against account debtors; (c) settle and adjust disputes and claims about the
Accounts directly with account debtors, for amounts and on terms Parent
determines reasonable; (d) make, settle, and adjust all claims under such
Borrower’s insurance policies; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) sell, transfer, assign or otherwise dispose of the
Collateral to Parent or a third party as the UCC permits. Each Borrower hereby
appoints Parent as its lawful attorney-in-fact to sign such Borrower’s name on
any documents necessary to perfect or continue the perfection of Parent’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations have been satisfied in full. Parent’s
foregoing appointment as each Borrower’s attorney in fact, and all of Parent’s
rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Parent’s obligation to
provide Loans terminates.

12



--------------------------------------------------------------------------------



 



          8.3 Protective Payments. If any Borrower fails to maintain the
insurance called for by Section 7.01(r) of the Merger Agreement or fails to pay
any premium thereon or fails to pay any other amount which such Borrower is
obligated to pay under this Agreement or any other Loan Document, Parent may
obtain such insurance or make such payment, and all amounts so paid by Parent
are immediately due and payable, bearing interest at the then highest applicable
rate charged by Parent, and secured by the Collateral. Parent will make
reasonable efforts to provide the Borrower with notice of Parent obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Parent are deemed an agreement to make similar payments in the
future or Parent’s waiver of any Event of Default.
          8.4 Application of Payments and Proceeds. The Borrower shall have no
right to specify the order or the accounts to which Parent shall allocate or
apply any payments required to be made by each Borrower to Parent or otherwise
received by Parent under this Agreement when any such allocation or application
is not specified elsewhere in this Agreement. If an Event of Default has
occurred and is continuing, Parent may apply any funds in its possession,
whether from the Borrowers’ account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as Parent shall determine in its
sole discretion. Any surplus shall be paid to the Borrowers or other Persons
legally entitled thereto; the Borrowers shall remain liable to Parent for any
deficiency. If Parent, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Parent shall have the option, exercisable
at any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Parent of cash therefore.
          8.5 Parent’s Liability for Collateral. So long as Parent complies with
customary practices regarding the safekeeping of the Collateral in the
possession or under the control of Parent, Parent shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. While
under the control of the Company, the Company bears all risk of loss, damage or
destruction of the Collateral.
          8.6 No Waiver; Remedies Cumulative. Parent’s failure, at any time or
times, to require strict performance by the Borrowers of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Parent thereafter to demand strict performance and compliance herewith
or therewith. No waiver hereunder shall be effective unless signed by Parent and
then is only effective for the specific instance and purpose for which it is
given. Parent’s rights and remedies under this Agreement and the other Note
Documents are cumulative. Parent has all rights and remedies provided under the
UCC, by law, or in equity. Parent’s exercise of one right or remedy is not an
election, and Parent’s waiver of any Event of Default is not a continuing
waiver. Parent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.
          8.7 Demand Waiver. Each Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity,

13



--------------------------------------------------------------------------------



 



release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Parent on which the Company
is liable.
          8.8 Costs and Expenses. The Company agrees to pay on demand all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of legal counsel) incurred by Parent in connection with the
administration of this Agreement and the other Note Documents, the enforcement
and exercise of any rights or remedies under this Agreement and the other Note
Documents and the administration and perfection of the Collateral.
     9. TERMINATION OR RELEASE
          9.1 This Agreement and all security interests granted hereby shall
terminate with respect to all Obligations when all the outstanding Obligations
have been paid in full in cash or offset as permitted hereunder and Parent has
no further obligation to lend under this Agreement in accordance with the
provisions hereof.
          9.2 Upon any sale or other transfer by the Company of any Collateral
that is permitted hereunder. Parent shall release its security interest in such
Collateral.
          9.3 In connection with any such termination or release pursuant to
Sections 9.1 or 9.2, Parent shall promptly execute and deliver to the Borrowers,
at the Borrowers’ expense, all documents that the Borrowers shall reasonably
request to evidence such termination.
     10. NOTICES
     Any notice or other communication herein required or permitted to be given
shall be in writing and shall be given in accordance with Section 11.02 of the
Merger Agreement.
     11. GENERAL PROVISIONS
          11.1 Indemnification. Each Borrower agrees to indemnify, defend and
hold Parent and its directors, officers, employees, agents, attorneys, or any
other Person affiliated with or representing Parent (each, an “Indemnified
Person”) harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with the
transactions contemplated by the Note Documents; and (b) all losses or costs and
expenses incurred, or paid by such Indemnified Person from, following, or
arising from transactions between any Borrower and Parent in connection with the
Note Documents (including reasonable attorneys’ fees and expenses), except for
Claims and/or losses directly caused by such Indemnified Person’s gross
negligence or willful misconduct.
          11.2 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy or the application of this Agreement to any person or circumstance is
invalid or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. To such end, the provisions of this Agreement
are agreed to be severable. Upon such

14



--------------------------------------------------------------------------------



 



determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
fullest extent possible.
          11.3 Entire Agreement; Assignment. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof,
and supersede all prior agreements and undertakings, both written and oral,
among the parties, or any of them, with respect to the subject matter hereof.
This Agreement shall not be assigned (whether pursuant to a merger, by operation
of law or otherwise); provided that Parent may assign any of its rights and
obligations hereunder, in whole or in part, to any Subsidiary of Parent without
obtaining the consent of the Company and any such assignment shall not relieve
Parent of its obligations hereunder. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section 11.3 shall be null and
void ab initio and of no force and effect.
          11.4 Governing Law; Forum.
               (a) All disputes, claims or controversies arising out of or
relating to this Agreement, or the negotiation, validity or performance of this
Agreement, or the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its rules of conflict of laws.
               (b) Except as set out below, each of the Borrowers and Parent
hereby irrevocably and unconditionally consents to submit to the sole and
exclusive jurisdiction of any court of the State of Delaware or of the United
States located in New Castle County, Delaware (the “Delaware Courts”) for any
litigation arising out of or relating to this Agreement, or the negotiation,
validity or performance of this Agreement, or the transactions contemplated
hereby (and agrees not to commence any litigation relating thereto except in
such courts), waives any objection to the laying of venue of any such litigation
in the Delaware Courts and agrees not to plead or claim in any Delaware Court
that such litigation brought therein has been brought in any inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any
Delaware Court.
          11.5 Waiver of Jury Trial. Each of the parties hereto hereby waives to
the fullest extent permitted by applicable Law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement. Each of the parties hereto (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (b) acknowledges that it and the other party hereto
have been induced to enter into this Agreement and the transactions contemplated
by this Agreement, as applicable, by, among other things, the mutual waivers and
certifications in this Section 11.5.

15



--------------------------------------------------------------------------------



 



          11.6 Headings. The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.
          11.7 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in two or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
          11.8 Joint and Several Liability. Each Borrower expects to receive
substantial direct and indirect benefits from the extension of the Loans
established pursuant to this Agreement. In consideration of the foregoing, each
Borrower hereby irrevocably and unconditionally agrees that it is jointly and
severally liable for all of the liabilities, obligations, covenants and
agreements of the Borrowers hereunder and under the other Note Documents,
whether now or hereafter existing or due or to become due. The obligations of
the Borrowers under the Note Documents may be enforced by Parent against any
Borrower or all Borrowers in any manner or order selected by Parent in its sole
discretion. Each Borrower hereby irrevocably waives (a) any rights of
subrogation and (b) any rights of contribution, indemnity or reimbursement, in
each case, that it may acquire or that may arise against any other Borrower due
to any payment or performance made under this Agreement, in each case until all
Obligations shall have been fully satisfied.
[Signature Page Follows]

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument as of the date first above written.

             
Witnessed by:
      HOSPIRA, INC.  
/s/ Michael B. Johannensen
      By:   /s/ Brian J. Smith
 
           
Name: Michael B. Johannesen
          Name: Brian J. Smith
 
          Title: Senior Vice President
 
            Witnessed by:       JAVELIN PHARMACEUTICALS, INC.
 
           
/s/ Stephen J. Tulipano
      By:   /s/ Martin J. Driscoll
 
           
Name: Stephen J. Tulipano
          Name: Martin J. Driscoll
 
          Title: Chief Executive Officer
 
            Witnessed by:       INNOVATIVE DRUG DELIVERY SYSTEMS, INC.
 
           
/s/ Stephen J. Tulipano
      By:   /s/ Martin J. Driscoll
 
           
Name: Stephen J. Tulipano
          Name: Martin J. Driscoll
 
          Title: Chief Executive Officer

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COLLATERAL DESCRIPTION
     DEBTORS: Javelin Pharmaceuticals, Inc. and Innovative Drug Delivery
Systems, Inc.
     SECURED PARTY: Hospira, Inc.
     All personal property of each Borrower whether presently existing or
hereafter created or acquired, and wherever located, including, but not limited
to:
     All cash, goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, Company Products,
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and
     All Books relating to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SECURED PROMISSORY NOTE

$____________   April ___, 2010

     FOR VALUE RECEIVED, the undersigned Javelin Pharmaceuticals, Inc., a
Delaware corporation (the “Company”) and Innovative Drug Delivery Systems, Inc.,
a Delaware corporation (the “Subsidiary”) (the Company and the Subsidiary
collectively, the “Borrowers”) hereby promise to pay to Hospira, Inc. or its
registered assigns (the “Holder”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of
$                     or such amount as is advanced from time to time by the
Holder to the Borrowers under that certain Loan and Security Agreement, dated as
of April ___, 2010 (as amended, restated, extended, supplemented or otherwise
modified in writing and in effect from time to time, the “Agreement”), among the
Borrowers and the Holder. Capitalized terms used herein without definition shall
have the respective meanings provided therefor in the Agreement.
     The Company promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rate and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Holder in Dollars in immediately
available funds.
     This Secured Promissory Note is the Note referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement and subject to the terms thereof.
     The Borrowers hereby waive diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Note. Each
Borrower’s obligation hereunder is joint and several as provided in the
Agreement.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF DELAWARE.

 



--------------------------------------------------------------------------------



 



                      Witnessed:           JAVELIN PHARMACEUTICALS, INC.    
 
                   
 
          By:        
Name:
              Name:    
 
              Title:    
 
                    Witnessed:           INNOVATIVE DRUG DELIVERY SYSTEMS, INC.
   
 
                   
 
          By:        
 
                   
Name:
              Name:    
 
              Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ADVANCE CERTIFICATE
     Reference is hereby made to that certain Loan and Security Agreement dated
as of April ___, 2010 by and among Hospira, Inc., Javelin Pharmaceuticals, Inc.
and Innovative Drug Delivery Systems, Inc. (the “Loan Agreement”). Capitalized
terms used herein that are not otherwise defined herein shall have the meanings
respectively ascribed to them in the Loan Agreement. Pursuant to the Loan
Agreement, the undersigned hereby state as follows:
     1. The Borrowers request that a Loan in the amount of $                be
made to the Borrowers on               . The Borrowers certify that attached
hereto as Exhibit A is a reasonably detailed summary of the Borrowers’ intended
use of the proceeds of the Loan.
     2. The Borrowers hereby represent and warrant as of the date of this
Advance Certificate, which statements are and shall be correct and complete as
of the date hereof and on the date the Loan is made after giving effect to such
Loan:
          (a) the Merger Agreement has not been terminated for any reason;
          (b) all statements, representations and warranties of the Borrowers
made in the Loan Agreement are correct and complete in all material respects;
provided, however, that such materiality qualifier shall not apply to any
statements, representations and warranties in the Loan Agreement that are
already qualified by materiality;
          (c) each Borrower is in full compliance in all material respects with
all of the provisions of the Note Documents;
          (d) the Company has not have received a Company Acquisition Proposal
(that was not solicited in violation of Section 8.03(a) of the Merger Agreement)
following which Parent has requested that the Company Board reaffirm its
approval and recommendation of the Merger and the Merger Agreement; and
          (e) no Event of Default under Section 7.3 of the Loan Agreement has
occurred and is continuing.
     Executed as a sealed instrument as of .

            JAVELIN PHARMACEUTICALS, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            INNOVATIVE DRUG DELIVERY SYSTEMS, INC.
      By:           Name:        Title:    

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
USE OF PROCEEDS

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Market Development Initiatives
“Commercial Initiatives” shall include the following commercial initiatives and
activities:

•   planning, preparation, sponsorship and implementation of continuing medical
education programs;   •   planning, preparation, sponsorship and implementation
of an anesthesiology medical advisory board meeting and a pharmacy advisory
board meeting; and   •   selection and engagement of qualified professional
services or consultants to engage in activities related to:

  •   market research;     •   sales force planning and training support;     •
  ad agency search and selection;     •   national accounts support;     •  
supply chain and 3rd party logistics planning;     •   manufacturing site
audits; and     •   medical affairs.

 